Citation Nr: 0513718	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  95-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for a low 
back disability, claimed to have resulted from spinal 
anesthesia administered during a November 1994 
hospitalization at a VA medical center.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The appellant had active military service from November 1968 
to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In an April 1999 decision, the 
Board dismissed the appellant's claim for service connection 
for skin cancer, claimed as due to exposure to Agent Orange, 
and also denied benefits under 38 U.S.C.A. § 1151 for a low 
back disability, claimed to have resulted from VA treatment 
in November 1994.

The appellant appealed the Board's April 1999 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant's attorney, averring that 
remand was required due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  In an Order of December 2000, 
the CAVC vacated the Board's decision and remanded the 
matter, pursuant to the parties' motion.  As set forth in 
detail below, the VCAA substantially amended existing law 
regarding the requirement of a well-grounded claim, and the 
notice and assistance to be afforded claimants for VA 
benefits.  A copy of the CAVC'' Order in this matter has been 
placed in the claims file.

Thereafter, in May 2002, the Board again denied the veteran's 
claim.  The appellant appealed the Board's May 2002 decision 
to the CAVC.  In that litigation, an unopposed Motion for 
Remand for Board Compliance with VCAA and Motion for Stay of 
Proceedings Pending Court's Decision was filed by the 
appellant, averring that remand was required due to the 
Board's failure to comply with the notice requirements set 
forth in the revised 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.159(b), and newly issued judicial precedents.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-75 (2002).  In an Order of 
December 2002, the CAVC vacated the Board's decision and 
remanded the matter, pursuant to the appellant's unopposed 
motion.  A copy of that Order of the CAVC has also been 
placed in the claims file.  

In September 2003, the Board remanded the veteran's claim to 
the RO for further evidentiary and procedural development.


FINDING OF FACT

A preponderance of the competent and probative medical 
evidence of record is against a finding that VA medical care 
furnished to the appellant in November 1994 caused an 
additional low back disability or aggravated a pre-existing 
back disability.


CONCLUSION OF LAW

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability resulting from treatment at a Department of 
Veterans Affairs medical facility in November 1994, including 
low back disability, is not warranted.  38 U.S.C.A. §§ 1151, 
5100-5103A, 5107 (West 2002);(2000); 38 C.F.R. §§ 3.102, 
3.159, 3.358 (2004); 69 Fed. Reg. 46, 426 (Aug. 3, 2004) (to 
be codified as amended at 38 C.F.R. § 3.361).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that he developed a low back disability 
as a result of a spinal anesthesia he was administered at a 
VA Medical Center in November 1994.  He asserts that it was 
necessary for the physician who administered this anesthesia 
to make numerous attempts at it, before he eventually 
succeeded.

A review of the medical records dated prior to the November 
1994 procedure fails to show evidence of any back complaints.  
A VA vocational rehabilitation specialist wrote, in September 
1996, that he could not recall that the appellant ever voiced 
any back complaints during rehabilitation training, which 
took place between 1987 and 1990.  Similarly, in April 1996, 
the appellant's treating VA psychiatrist wrote that she did 
not recall that the appellant had experienced any problem 
with pain prior to his November 1994 cystoscopy procedure.

Although there was no medical evidence of back complaints 
prior to November 1994, there was some evidence of low back 
disability prior to the November 1994 administration of 
spinal anesthesia.  In this regard, the record shows that, in 
an October 1994 VA radiology report, degenerative changes of 
the lower lumbar spine were noted.

According to VA medical records, in November 1994, the 
appellant underwent a cystoscopy and bladder biopsy, with 
excision of a transitional cell carcinoma of the left lateral 
wall and prostatic massage.  The operative report indicates 
that a spinal anesthetic was placed and that, after the 
procedure, the appellant was in stable condition.

The evidence dated after November 1994 reflects that, almost 
immediately after that time, the appellant complained of on-
going back pain that he attributed to the spinal anesthesia 
at issue.  In connection with these back complaints, the 
appellant underwent a VA outpatient neurologic examination 
and a computed tomography (CT) scan in February 1995.  The CT 
scan revealed a left L4-5 asymmetric disc bulge, and a mild 
symmetric L3-4 disc bulge, which the examiner interpreted as 
revealing no significant herniated nucleus pulposus or root 
compromise.  The VA physician also found that there was no 
radicular syndrome or paraspinal spasm, and concluded that 
there was no neurological explanation for the veteran's 
current complaints.

VA outpatient records, dated from 1995 to 2004, reflect the 
veteran's complaints of back pain.

In May 1995, the veteran underwent a VA orthopedic 
examination.  According to the examination report, he 
complained of low back symptoms that included radiating pain, 
tenderness, and a giving out of the legs.  The VA examiner 
diagnosed the appellant with "chronic back strain in a 
patient with severe PTSD."  (Post-traumatic stress disorder 
(PTSD) is a condition for which the appellant was granted 
service connection in 1987, and for which he has been 
assigned a total disability (100 percent) rating since 1991.)  
The VA examiner also commented, "The [appellant's] present 
back complaints date to the incident in which there 
apparenatly [sic] was some difficulty in injecting the spinal 
anesthetic and, therefore, the present complaints would 
appear to be a sequelae [sic] of that difficulty in 
introducing the spinal anesthetic.'

In September 1995, that VA physician appended an addendum to 
his report, stating, "The possibility that the patient 
developed a focal arachnoiditis as a result of the difficult 
spinal puncture appears to be a reasonable conclusion."

In October 1995, another VA orthopedic examination of the 
veteran was performed. The report from this examination 
includes his reported history of the onset of back pain 
following a spinal anesthesia.  The diagnostic impression by 
the examiner was:  "This patient has an atypical chronic 
pain syndrome with a normal neurologic examination except for 
inconsistent sensory findings.  Specifically, there is no 
evidence on clinical examination of root, spinal cord, or 
cauda equina compressive injury.  The history is not 
consistent with an epidural hematoma or arachnoiditis after 
the spinal procedure."

In December 1995, a magnetic resonance imaging (MRI) test was 
accomplished by VA on the lumbar spine.  According to the 
radiology report, this procedure revealed bulging and ridging 
at levels L2-3, L3-4, and L4-5, but with no resultant 
compromise of the spinal canal, lateral recesses, or neural 
foramina.  At L5-S1, there was a central herniated nucleus 
pulposus, although this was not considered to have any 
significant impact on the spinal canal, lateral recesses, or 
neural foramina.

In March 1996, one of the VA physicians treating the 
veteran's back complaints wrote a statement.  In that 
statement, the physician reported that the neurological 
examination was normal, and that an EMG (electromyography) 
was normal.  (The actual report of the EMG, however, does not 
appear to have been associated with the claims file.)  This 
physician also wrote that the lumbar spine MRI did not 
demonstrate any abnormality that would account for the 
appellant's complaints, although his pain "developed or 
appeared to develop after his November 1994 spinal 
anesthesia."

As previously mentioned, the veteran's VA treating 
psychiatrist also provided a written statement regarding the 
appellant's complaints.  In that April 1996 document, the 
psychiatric specialist recalled that the appellant did not 
have a problem with pain prior to the November 1994 
cystoscopy procedure.  After that event, she confirmed that 
the appellant complained of back pain, loss of ability to 
keep his balance at times, and difficulty coordinating his 
legs to drive.

In May 1996, the VA physician who had administered the 
anesthesia to the appellant in November 1994 prepared a 
report on the matter in question.  In that document, this 
physician wrote that when he first inserted a 22-gauge Quinke 
spinal needle at the L3-4 interspace, blood was encountered.  
He indicated that he then repositioned the needle in the same 
interspace, and that this unintentionally elicited a 
transient paresthesia.  The veteran, however, recovered from 
that symptom, and the procedure went forward without any 
further incident.

Further, this VA physician explained that the elicitation of 
a paresthesia is an occasional, unavoidable event.  He noted 
that the spinal needle was inserted at only one interspace, 
not the three additional interspaces at which the veteran has 
disk bulging.  The doctor also observed that the medical 
literature showed that low back pain was epidemic in this 
country and affects 80 percent of the population at some 
point in their lifetime.  Moreover, while he did not doubt 
that the veteran was experiencing back pain, the doctor found 
the association of the symptoms with spinal anesthesia to be 
"very weak," further opining,  "Indeed, the only 
connection is that the anesthetic preceded the symptom.  Yet, 
low back pain is very common in the general population, as 
noted above, and most of those developing the symptom have 
not had spinal anesthesia.  Moreover, the insertion of a 
spinal needle does not cause disk bulging, plus the latter is 
not necessarily associated with symptoms, as also noted 
above."

In September 1996, VA asked another physician, J. L. B., 
M.D., a neurologist affiliated with the Dartmouth Medical 
School, to review the veteran's claims folder and render an 
opinion as to whether the appellant suffered disability as 
the result of VA treatment during his cystoscopy procedure in 
November 1994.  The referral from the VARO Adjudication 
Officer, through the VA Medical Center Chief of Staff, asked 
whether "it is as likely as not" that there was additional 
disability incurred at that time.  The physician provided a 
detailed, three-page letter in reply, in which he discussed 
the veteran's medical history, his medical examinations, the 
hospitalization in November 1994, and the previous medical 
opinions of record.  In the report, Dr. B. noted the 
veteran's complaints of radiated back pain, difficulty 
standing, and difficulty walking, all of which were asserted 
to have dated from the November 1994 spinal anesthesia.  In 
his analysis of the medical issues, Dr. B. wrote:

Regarding diagnosis, three separate lines of evidence 
support the conclusion that there is no serious 
pathology in the nervous system.  (1) Two independent 
neurological examinations conducted by board certified 
neurologists have disclosed a normal neurological 
examination.  [This apparently refers to the 
examinations conducted in February 1995 and October 
1995, mentioned above.]  (2) MRI of the . . . 
lumbosacral spine have shown no evidence of 
arachnoiditis or nerve root compression that could cause 
the pain.  (3) An EMG of the muscles of the lower 
extremities revealed no evidence of denervation or 
secondary effects of nerve root compression. Thus, from 
a diagnostic standpoint, to describe his condition as 
back strain or back pain with leg pain of unknown cause 
seems most reasonable.

Dr. B. also commented on the question raised by the May 1995 
VA examiner, with addendum in September 1995, that the 
appellant might have focal arachnoiditis as a result of the 
spinal anesthesia.  Dr. B. observed that, since an MRI is 
quite sensitive for arachnoiditis, and there was no 
description of any nerve root adhesions or other scar tissue 
evidence of arachnoiditis, the possibility of an 
arachnoiditis as source of the veteran's complaints, "seems 
to have been excluded."

Moreover, Dr. B. found that, while the temporal relationship 
between the November 1994 procedure and the present back and 
leg symptoms was clear, a causal relationship was "not 
demonstrated."  As to the cause of the veteran's complaints, 
Dr. B. acknowledged that such questions are "always 
difficult," although they can be made easier if some 
pathology can be demonstrated by objective determinations 
such as MRI, EMG, or neurological examination.  In this case, 
the medical specialist noted that three objective parameters 
disclosed no objective abnormalities, so that a specific 
pathological diagnosis could not be made to account for the 
appellant's complaints.  Dr. B. concluded, "Because of the 
absence of objective abnormalities that could be accounted 
for by spinal anesthesia I do not feel that it is more 
probable than not that the spinal anesthesia was causally 
related to [the veteran's] present symptoms."

As noted in the Introduction, above, the CAVC vacated the 
April 1999 decision of the Board and remanded this matter in 
December 2000.  The Court's Order clearly states that the 
sole ground for the remand was the enactment of the VCAA 
after the Board's decision had been issued.  The Board 
subsequently contacted the veteran's attorney and inquired as 
to whether there would be any further argument or evidence 
submitted in support of the appeal.  The attorney replied 
that the veteran was scheduled to be examined by a physician, 
and would submit a medical report in due course.  However, by 
letter of March 2002, the veteran's attorney advised the 
Board that he would not be submitting additional evidence or 
argument, and requested that the Board proceed to adjudicate 
the claim.

VA outpatient records dated in October 2001 reflect the 
veteran's complaints of back pain.  X-rays of the lumbar 
spine taken at the time showed minimal degenerative changes 
throughout the lumbosacral spine.  It was noted that a CT 
scan of the lumbar spine taken in May 2000 indicated a mild 
questionable site of disc bulge.  There was no evidence of 
lytic lesions to correspond with the mildly increased 
activity in the mid-upper sacrum in a September 1999 bone 
scan.  The veteran was referred for a MRI.  However, 
according to records in the file, the veteran did not keep 
scheduled appointments for a private radiologist, and a 
March 2002 note indicates he was unable to travel to Boston 
due to panic attacks and was unable to have the MRI.

A May 2002 VA radiology report indicates that X-rays of the 
veteran's lumbar spine showed a small anterior wedge 
compression of L5.

A May 2002 VA outpatient record reveals the veteran was 
evaluated in the neurology clinic to rule out a neurological 
injury.  It was noted that the veteran had chronic back pain 
secondary to spinal anesthesia and developed acute back pain 
the previous day while working in his yard.  He complained of 
leg weakness and was brought to the medical facility by 
ambulance.  A MRI did not show any abnormalities and the 
veteran denied bladder and bowel problems.  Another 
neurologist opined that there was no physiological basis to 
the veteran's supposed leg weakness and it was thought the 
problem was due to some combination of malingering and 
somatization or that some muscle strain or sprain may have 
occurred.  

Thereafter, the CAVC vacated the May 2002 decision of the 
Board and remanded this matter in December 2002 to enable the 
Board to comply with the notice provisions of the revised 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.159(b).  

In a lengthy May 2003 medical report, and in a February 2003 
electronic message, Dr. S.A.S. (nee A.-J.), a retired 
physician and patron of the Arachnoiditis Trust in the United 
Kingdom, stated that, upon review of the appellant's medical 
record, there is evidence suggesting that his disability was 
consequent to the spinal anesthetic.  The report cites 
multiple medical treatises regarding arachnoiditis.  Dr. 
S.A.S. opined that there was evidence that the veteran's 
disability was consequent to the spinal anesthetic (thus 
establishing a causal relationship) as follows: (1) there was 
no prior history of back pain; (2) records and admissions 
from the veteran's treating VA psychiatrist, urologist and 
other physician(s) clearly showed back and leg pain that 
dated from the operation and their opinions "suggested" a 
link; (3) there was a lack of other significant factors to 
account for the new symptoms; (4) the May 1995 VA examiner, 
in his report, suggested the causative link and identified 
arachnoiditis as a "possible" cause; (5) abnormal straight 
leg raising test results found in various examinations were 
consistent with some sort of radiculopathy; (6) the VA 
anesthesiologist noted difficulty in administering the spinal 
anesthesia that would be consistent with an increased risk of 
developing arachnoiditis; and (7) there was a variety of 
medical literature regarding neurological deficits after 
neuraxial anesthesia, specifically adhesive arachnoiditis.  

Dr. S.A.S. said that although there was a lack of 
demonstrable pathology (test results and neurological 
examinations) and, thus, diagnosis, which appeared to 
evidence challenging the causal relationship, clinical 
presentation of arachnoiditis is not straightforward and test 
results could be misleading, particularly when conducted a 
few months after the incident, as in the veteran's case.  In 
Dr. S.A.S.'s opinion, the veteran's clinical presentation was 
"entirely consistent" with arachnoiditis, and the most 
likely explanation "could be" that as a result of the 
spinal anesthetic administered in the proximity of a 
"possibly" damaged nerve, the veteran sustained an 
immediate inflammatory reaction of a TNS type (transient 
neurological symptoms) and subsequently developed 
arachnoiditis that "may" be either focal or "more 
probably" diffuse.  Given the veteran's lack of a previous 
history of back and leg pain, and that, aside from the 
operation, there were no other trigger factors at the time, 
Dr. S.A.S. concluded that the "most likely" explanation for 
the veteran's subsequent problems was the administration of 
spinal anesthetic and that his ongoing problems were 
consequent upon the November 1994 procedure, establishing a 
causative connection.

In September 2003, the Board subsequently remanded the 
veteran's claim to allow the RO to comply with the notice 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.159.  
In response to the RO's April 2004 letter regarding whether 
there would be any further argument or evidence submitted in 
support of the appeal, in January 2005, the attorney 
requested that the Board proceed to adjudicate the claim.

In a May 2004 signed statement, S.M., PAC, said the veteran 
had suffered from chronic low back pain since 1994, and 
related the onset of pain to the procedure involving an 
attempted administration of spinal anesthesia.  She said she 
did not possess the expertise to determine whether a 
relationship existed between the veteran's present back 
disability and the described event.  

A May 2004 VA outpatient record indicates the veteran was 
seen for pain medication caused by chronic status post 
arachnoiditis.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The VCAA substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2003)).  In addition, VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, supra; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, 2670-71 (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April 2004, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed April 1996 statement of the 
case (SOC) and by supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and that the 
SOC and SSOCs issued by the RO clarified what evidence would 
be required to establish benefits under the provisions of 
38 U.S.C.A. § 1151.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the October 2004 SSOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. at 373-74.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, that would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
since his counsel joined in the Joint Motion for Remand that 
was filed with the CAVC after the bill became law.  Moreover, 
the Board afforded the veteran ample time in which to proffer 
evidence and/or argument after the case was initially 
returned from the Court via the December 2000 Order.  As 
discussed in the Factual Background, above, the veteran's 
then attorney contemplated the submission of an additional 
medical report, but later advised that there would be no 
further submission, and asked the Board to decide the case 
without any additional evidence or argument.  Thereafter, in 
January 2005, following the Court's remand Order of December 
2002 and the Board's remand of September 2003 (after receipt 
of the February and May 2003 submissions from Dr. S.A.S.), 
the veteran's attorney again requested that the Board decide 
the case without any additional evidence or argument.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 1991), as amended, which previously 
provided that, if a veteran suffers an injury or an 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(2004).  

As will be discussed below, the above statutory and 
regulatory provisions apply in the adjudication of claims for 
benefits under section 1151 which were filed on or before 
October 1, 1997.  Recent amendments to 38 C.F.R. §§ 3.358 and 
3.800 were issued after the publication of the current volume 
(July 1, 2004) of the Code of Federal Regulations.  See 69 
Fed. Reg. 46,426, 46,433-435 (Aug. 3, 2004) (to be codified 
at 38 C.F.R. §§ 3.358, 3.800, etc.).

The pertinent regulations provide that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board reiterates that earlier interpretations of the 
statute, embodied in regulations, required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen event, 
to establish entitlement to benefits under 38 U.S.C.A. 
§ 1151.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
provisions were invalidated by the U.S. Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  Then, as 
mentioned above, recent final amendments to 38 C.F.R. 
§§ 3.358 and 3.800 were issued, at 69 Fed. Reg. 46,426 et 
seq. (Aug. 3, 2004).  At present, therefore, claims for 
benefits under section 1151 that were filed before October 1, 
1997, must be adjudicated under the earlier version of the 
statute, and by the regulations currently published in the 
Code of Federal Regulations which implement that earlier 
statutory language.  The Board observes that, in the October 
2004 SSOC, the veteran was provided with the new regulation, 
and therefore there is no prejudice in its being applied 
herein.  See Bernard v. Brown, supra.

The appellant herein filed his current claim seeking 
compensation benefits under 38 U.S.C.A. § 1151 for his low 
back disorder in February 1995, long before the legislative 
amendment of October 1, 1997.  Therefore, under the statute 
and the opinion of the General Counsel cited above, this 
claim must be adjudicated in accord with the earlier version 
of 38 U.S.C.A. § 1151 and the May 23, 1996, final regulation, 
as most recently amended in 2004.  Thus, neither evidence of 
an unforeseen event nor evidence of VA negligence would be 
required in order for this claim to be granted.

The Board is aware that, generally, whenever there is a 
change in law during the course of a claim and appeal, the 
Board considers both the former and the current criteria 
because, should a liberalized analysis be warranted under the 
revised provisions, that award may not be made effective 
before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent 
it held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

In this matter, the veteran clearly is placed at an advantage 
by having his claim decided under the previous provisions of 
the section 1151 statute, because that law, as interpreted in 
the Gardner litigation, did not require a showing of VA 
malpractice of some kind in order for the claimant to 
prevail.

Turning to the merits of the appellant's claim under 38 
U.S.C.A. § 1151, the law, as noted above, provides that 
compensation may be awarded in the same manner as if the 
additional disability or death is service connected.  The 
Court of Appeals for Veterans Claims has consistently held 
that "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b)(2004).

Thus, even after repeal of the well-groundedness requirement 
by the VCAA, a claim for benefits under 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).  Moreover, and also consistent with the 
service-connection analogy, since a section 1151 claim is a 
claim for disability compensation, a veteran is not only 
required to establish some type of injury/disability due to 
VA medical care, but "must still submit sufficient evidence 
of a causal nexus between that . . . event and his or her 
current disability . . . to be ultimately successful on the 
merits of the claim."  Wade v. West, 11 Vet. App. 302, 305 
(1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive, and is not 
entitled to absolute deference. Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In meeting its 
responsibility to weigh the credibility and probative value 
of the evidence, the Board may accept one medical opinion and 
reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion,"  Bloom v. West, 12 Vet. App. 185, 187 
(1999), and a medical opinion is inadequate when it is 
unsupported by clinical evidence, Black v. Brown, 5 Vet. App. 
177, 180 (1995).

In addition, the appellant does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
CAVC has made this clear in numerous cases.  See, e.g 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). 
In other words, without our doubting for a moment the 
sincerity of the veteran's accounts of his medical problems, 
we must be mindful that only medical professionals may make 
valid medical assessments of his condition, his current 
disability, and the etiology thereof.

The appellant asserts that he suffered low back disability as 
a result of the administration of spinal anesthesia by VA in 
November 1994, at which time cancerous tissue was removed 
from his bladder.  As noted above, the medical evidence 
documents that there were no back complaints prior to 
November 1994; however, that is not to say that there is no 
evidence of any low back disability prior to November 1994.  
In this regard, the record shows that, in an October 1994 VA 
radiology report, degenerative changes of the lower lumbar 
spine were noted. Accordingly, the record does establish the 
presence of some low back disability prior to the 
administration of the spinal anesthesia in November 1994.  
The question on appeal, therefore, is whether the 
administration of spinal anesthesia during VA treatment in 
November 1994 aggravated this pre-existing disability, or 
caused some additional disability.

Upon review of the medical evidence of record, it is the 
Board's conclusion that the appellant has not presented 
competent medical evidence to support his claim for benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, that a back 
disability resulted from spinal anesthesia administered in 
November 1994 at a VA medical facility.  Certainly, it must 
be acknowledged that the appellant's subjective complaints of 
back pain began following the spinal anesthesia administered 
by a VA physician in November 1994.  Nevertheless, the fact 
that one event followed another does not mean that the first 
caused the second.  More important, however, in order to 
establish entitlement to benefits under 38 U.S.C.A. § 1151, 
the evidence must show "additional disability" as a result 
of the treatment in question.  This, at bottom, is a medical 
determination, and the competent medical evidence of record 
fails to show any causal relationship between current low 
back disability and the treatment in question.

As previously mentioned, those medical professionals who have 
treated the veteran acknowledge the onset of his subjective 
complaints after his November 1994 spinal anesthesia.  One VA 
examiner, in September 1995, even suggested a specific 
explanation to account for those complaints, i.e., a focal 
arachnoiditis.  This physician, however, did not actually 
diagnose that condition.  Rather, he merely offered it as a 
theoretical possibility and, since a subsequent MRI performed 
in December 1995 demonstrated that the condition was not 
actually present, it confirms that arachnoiditis was simply 
considered as a possibility, and that that physician's 
original theory is of no probative value in our 
determination.  Moreover, in September 1996, Dr. B., the 
neurologist who reviewed the appellant's extensive medical 
records, concluded that a causal relationship between the 
administration of the spinal anesthesia and current back 
disability was not established, because of the absence of 
objective abnormalities which could be accounted for by the 
spinal anesthesia procedure.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by Dr. B.  That expert not only reviewed and 
explained the previous medical evidence of record, but also 
presented a thorough and well-documented analysis in support 
of his conclusion.  In so doing, we do recognize that Dr. B, 
in his concluding sentence, did not precisely respond to the 
RO's query as to whether "it is as likely as not" that 
there was additional disability incurred in the November 1994 
hospitalization.  Instead, the medical expert opined that it 
is not "more probable than not that the spinal anesthesia 
was causally related to [the veteran's] present symptoms."

It could be posited that the physician left open an 
interpretation that he did not exclude an equal balance of 
probability as to causation of additional disability 
secondary to the administration of anesthesia.  However, upon 
careful review of the entire context in which that statement 
was made, the Board believes it is clear that the expert 
ruled out any reasonable probability that additional 
disability resulted from the November 1994 hospitalization.  
Among the phrases and statements which buttress this 
conclusion are "there is no serious pathology in the nervous 
system," "normal neurological examination," "to describe 
his condition as back strain or back pain with leg pain of 
unknown cause seems most reasonable," and, even in his 
conclusion sentence, "absence of objective abnormalities 
that could be accounted for by spinal anesthesia."  
Therefore, the Board finds that the physician's inartful 
expression does not denote an equipoise in the medical 
evidence, and that the overall import of his opinion is 
unequivocally against the theory of the claim.

In support of his claim, the veteran would point to the 
medical opinion from Dr. S.A.S. (nee A.-J.), to the effect 
that, upon review of the appellant's medical records, there 
was evidence suggesting that his disability was consequent to 
the spinal anesthetic.  We note, however, that, under 38 
C.F.R. § 3.102, service connection may not be based upon a 
resort to speculation or remote possibility, and there is 
extensive judicial precedent rejecting the use of speculative 
opinions in VA benefits adjudication.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. 
West, 13 Vet. App. 178, 185 (1999); Morris v. West, 13 Vet. 
App. 94, 97 (1999); Bloom v. West, 12 Vet. App. at 186-87.

A careful review of Dr. S.A.S.'s report reveals that, while 
supporting the veteran's claim, this medical opinion does 
little more than suggest that additional disability resulting 
from the November 1994 hospitalization was possible.  
Nevertheless, while the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Although upon an initial 
review Dr. S.A.S.'s report appears to support the appellant's 
claim, a close reading shows that it does not.  Her opinion 
is both equivocal and speculative and, at most, does little 
more than propose that it is possible that the veteran 
sustained additional disability as a result of the November 
1994 hospitalization.  She does not factually establish or 
explain the sequence of medical causation using the facts 
applicable in the veteran's case.  Among the phrases and 
statements that buttress this conclusion are that medical 
records "suggested a link", "and that "EMG findings do not 
rule out the possibility of arachnoiditis", that "the most 
likely explanation could be", and that as a result of the 
spinal anesthesia administered in the proximity of a 
"possibly" damaged nerve, the veteran developed 
arachnoiditis.  Such speculation is not legally sufficient to 
benefits establish benefits pursuant to 38 U.S.C.A. § 1151.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak 
v. Derwinski, 2 Vet. App. at 611. 

As to the other physicians who reported the veteran's onset 
of back complaints after November 1994, that fact alone is of 
no meaningful consequence in the context of this claim.  Such 
statements merely relate a fact, i.e., the timing of the 
veteran's complaints.  They do not identify any specific 
disability related to the November 1994 anesthesia.  
Furthermore, as to those low back disabilities actually 
diagnosed, the record contains no indication that any medical 
professional is of the opinion that the appellant had 
incurred any of these as a consequence of the spinal 
anesthesia received in November 1994, or that any which 
existed prior to November 1994 were made worse by VA 
treatment.  The only items of evidence supporting the 
presence of a causal relationship between the administration 
of the anesthesia and any specific low back disability are 
the appellant's statements to that effect, on his own and 
through counsel.  He, however, has not shown that he 
possesses the technical competence to establish such an 
etiological relationship.

As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence in order to be a meritorious 
claim.  The CAVC has reiterated this requirement many times, 
as in the cases cited above.  All that the veteran has 
presented in this case are his assertions regarding the cause 
of his low back problems.  Such evidence, however, is not 
sufficient to establish entitlement to the claimed benefit.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen, supra.  See 
also Espiritu v. Derwinski, 2 Vet. App. at 492; Moray v. 
Brown, 5 Vet. App. 211 (1993).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The medical 
events in this case have been extensively documented, as set 
forth above.  In the opinion of the Board, the record lacks 
probative medical evidence sufficient to place at least in 
equipoise, or approximate balance, the veteran's contention 
that he incurred additional disability as a result of the 
November 1994 spinal anesthesia.  Accordingly, it is the 
Board's conclusion that the preponderance of the competent 
and probative evidence of record is against the appellant's 
claim for section 1151 benefits for a low back disability as 
a result of VA medical care administered in November 1994.

In summary, compensation is not warranted for a low back 
disability claimed by the appellant as due to VA medical 
treatment, because the weight of the evidence preponderates 
against a grant of these benefits under 38 U.S.C.A. § 1151.  
In reaching this conclusion, the Board has considered the 
applicability of our longstanding reasonable-doubt/benefit-
of-the-doubt doctrine.  We are sympathetic with the 
appellant's back problems, and understand his concerns, but 
the competent medical evidence of record does not place his 
claim in relative equipoise.  As the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107(b) 
(old and new versions); Gilbert v. Derwinski, 1 Vet. App. at 
55-57.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for a low 
back disability, claimed to have resulted from spinal 
anesthesia administered during a November 1994 
hospitalization at a VA medical center, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


